Citation Nr: 1626752	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  07-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to service-connected residual of fracture of T-12 and L-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1956 to June 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter has an extensive procedural history, the entirety of which the Board will not recite here.  However, most recently the Board denied the Veteran's claim in a May 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which resulted in a May 2016 Joint Motion for Remand which was granted by the Court.  As a result, this matter is back before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 Joint Motion for Remand (JMR) found the January 2015 VA medical opinion of record, which the Board's May 2015 decision partially relied upon, to be inadequate.  Specifically, the JMR noted that the January 2015 examiner attributed the Veteran's polyneuropathy to the Veteran's diabetes.  However, as noted in the JMR, VA treatment records seem to indicate that the Veteran does not currently have diabetes.  Rather, treatment records suggest that the Veteran was previously diagnosed and treated for diabetes in error.  As a result, the JMR found the examiner's opinion to inadequate, as the Veteran does not have diabetes.  In order to clarify whether the Veteran does currently have diabetes, and to provide an appropriate medical opinion in light of such findings, the Board finds that remand for a new examination is necessary.

The JMR also found that the Board had inappropriately determined that the Veteran's peripheral neuropathy is idiopathic.  See Colvin v. Derwinski, 1 Veteran. App. 171, 175 (1991); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The VA examination ordered by the Board will relieve this issue as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed neuropathy of the upper and lower extremities.  The claims file must be provided to the examiner for review in connection with the examination.

The examiner should provide an opinion as to:

(a) Whether it is at least as likely as not that neuropathy of the extremities is etiologically related to service or was manifest within one year of service discharge. 

(b) Whether the Veteran's service-connected disabilities, to include residuals of fracture of T-12 and L-1 caused or permanently aggravated the Veteran's neuropathies.

In formulating the above opinions, the examiner is to consider relevant medical and lay evidence of record.  If the examiner is to address diabetes in his/her opinion, he/she should clarify whether the Veteran currently has diabetes, in accordance with the May 2016 Joint Motion for Remand.

A complete rationale for each opinion offered should be provided, and if the examiner finds an opinion requested to be speculative, he or she must explain why it is speculative.
 
2. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




